DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant amends the limitations of claim 6 into claim 1 to place it into condition for allowance as claim 6 was mistakenly labeled in PTO-326 of the previous action.  However, page 6 of the non-final sent on December 27, 2021 provides a rejection for claim 6 and thus the newly amended claim 1 will be rejected in the similar manner.	Applicant’s arguments, see page 8, filed March 25, 2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of December 27, 2021 has been withdrawn. 	Examiner notes that upon further examination some new claim objections and 112 issues were found that will be presented below.
Claim Objections
Claims 15-16 are objected to because of the following informalities:	Claim 15 recites the limitation "the second surface", "the third surface", "the fourth surface " in lines 3, 7, 10, 13, and 19-20 .  It is believed that these were meant to refer to the second/third/fourth major planar surfaces defined earlier.  For purposes of examination these will be interpreted as “the second major planar surface”, “the third major planar surface”, and “the fourth major planar surface” respectively.  Claim 16 is objected because of its dependence on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second surface" in lines 3, 6, 9, and 11-12.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination these will be interpreted as “the second major planar surface”, “the third major planar surface”, and “the fourth major planar surface” respectively.	Claim 11 recites the limitation "the second surface", "the third surface", "the fourth surface " in lines 3, 9, 12, and 18-19 .  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination these will be interpreted as “the second major planar surface”, “the third major planar surface”, and “the fourth major planar surface” respectively.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2019/0148323 A1 (“Gu”).

	Re Claim 1: Gu anticipates a semiconductor device (abstract), comprising: 
a semiconductor die 210/644 (FIG. 3A, [0030] /FIG. 6O, [0051]) comprising first and second major planar surfaces, and a pattern of electrically conductive bumps 314; 642 (FIG. 3A, [0032]; FIG. 6O, [0050])  on the second major planar surface; and 

    PNG
    media_image1.png
    221
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    467
    media_image2.png
    Greyscale


a substrate (layers 307-312, [0031], FIG.3A; layers 604, 616, 628, 636 [0047-0050], FIG. 3A, FIG. 6O) comprising: 
third and fourth major planar surfaces [layers 312, 307, [0031], FIG. 3A; layers 636, 604, [0047-0050], FIG. 6O), 
a plurality of contact pads (package pads 313; package pads 640) on the third major planar surface (layer 312, [0031], layer 636, [0050], FIG. 3A, FIG. 6O) the semiconductor die configured to mount to the substrate by the conductive bumps mounting to the plurality of contact pads ([0031][0050]; FIG. 3A, FIG. 6O), 
a pattern of electrically conductive balls (PCB pads 304, 648 and ground PCB pads 306, 650, [0032][0051], FIG. 3A, FIG. 6O) on the fourth major planar surface (layers 307, 604, [0032][0051], FIG. 3A, FIG. 6O), and 
electrically conductive traces and vias within an interior of the substrate, configured to transfer a current between the contact pads on the third major planar surface and the conductive balls on the fourth major planar surface ([0008][0030][0031][0035]; conductors, vias), 
the substrate configured to be mounted to a host device by the conductive balls, and the substrate configured to transfer signals between the host device and the semiconductor die by the conductive balls and conductive bumps ([0001][0002][0005][0051]); 
wherein the patterns of conductive bumps and conductive balls are aligned with each other to minimize voltage irregularities ([0010][0029-35], FIG. 3A-3B, reduction between conductive bumps and conductive balls, and thus reduction of current pathways therebetween, which minimizes voltage irregularities). 

	Re Claim 6:  Gu anticipates claim 1 in the manner as described above.

Gu further anticipates the claimed limitation wherein rows of the conductive balls carrying a positive terminal current alternate with rows of conductive balls carrying a negative terminal current (PCB pads 304, 648 and ground PCB pads 306, 650, [0032][0051], FIG. 3A, FIG. 6O). 

	Re Claim 9: Gu anticipates claim 1 in the manner as described above.

Gu further anticipates the claimed limitation wherein the conductive bumps are formed of solder ([0050]).  

	Re Claim 10:  Gu anticipates claim 1 in the manner as described above.

Gu further anticipates the claimed limitation wherein the conductive balls are formed of solder ([0051]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of US Patent Publication 2020/0205299 A1 (“Thibado”) in view of Applicants’ Admission of Prior Art (“AAPA”).
	Re Claim 2:  Gu anticipates claim 1 in the manner as described above.

Gu is silent regarding the claimed limitation wherein rows of conductive balls carrying a positive terminal current are aligned with rows of conductive bumps carrying the positive terminal current.  

Thibado illustrates an embodiment having an Upper BGA 470 (=”conductive balls”) aligned with a Lower BGA 450 (=”conductive bumps”) (FIG. 4B).

    PNG
    media_image3.png
    247
    764
    media_image3.png
    Greyscale

Since Gu suggests arrangements having patterns of conductive bumps corresponding with patterns of conductive balls ([0010][0029-35], FIG. 3A-3B),  it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in a manner as suggested in Thibado in order to compose an embodiment having conductive balls aligned with conductive bumps because art recognized suitability for intended purpose (e.g., improved layout design techniques [0049]) provides motivation to combine prior art references MPEP 2144.07. 

Gu is silent regarding the claimed limitation including rows of conductive balls carrying a positive terminal current and rows of conductive bumps carrying the positive terminal current.

AAPA discloses rows of conductive balls (=”solder balls”) carrying a positive terminal current (=”high-voltage VDD current”) aligned with corresponding rows of conductive bumps (=”solder bumps”) carrying a positive terminal current (=”high-voltage VDD current”) (FIG. 9-10; [0032][0033]). 


    PNG
    media_image4.png
    479
    661
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in a manner as exemplified in AAPA in order to compose an embodiment having rows of conductive balls carrying a positive terminal current and rows of conductive bumps carrying the positive terminal current as seen in AAPA because matching electrical contacts to its proper polarity to ensure electrical functionality would be known to a skill artisan. 

	Re Claim 3: Gu anticipates claim 1 in the manner as described above.

Gu is silent regarding the claimed limitation wherein rows of conductive balls carrying a negative terminal current are aligned with rows of conductive bumps carrying the negative terminal current.  

Thibado illustrates an embodiment having an Upper BGA 470 (=”conductive balls”) aligned with a Lower BGA 450 (=”conductive bumps”) (FIG. 4B).


    PNG
    media_image3.png
    247
    764
    media_image3.png
    Greyscale


Since Gu suggests arrangements having patterns of conductive bumps corresponding with patterns of conductive balls ([0010][0029-35], FIG. 3A-3B),  it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in a manner as suggested in Thibado in order to compose an embodiment having conductive balls aligned with conductive bumps because art recognized suitability for intended purpose (e.g., improved layout design techniques, [0049]) provides motivation to combine prior art references MPEP 2144.07. 

Gu is silent regarding the claimed limitation including rows of conductive balls carrying a negative terminal current and rows of conductive bumps carrying the negative terminal current.

AAPA discloses rows of conductive balls (=”solder balls”) carrying a negative terminal current (=”low-voltage VSS current”) aligned with corresponding rows of conductive bumps (=”solder bumps”) carrying a negative terminal current (=”low-voltage VSS current”) (FIG. 9-10, [0032][0033]). 


    PNG
    media_image4.png
    479
    661
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in order to compose an embodiment having rows of conductive balls carrying a negative terminal current and rows of conductive bumps carrying the negative terminal current as seen in a manner as exemplified in AAPA because matching electrical contacts to its proper polarity to ensure electrical functionality would be known to a skill artisan. 

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Applicants’ Admission of Prior Art (“AAPA”).

	Re Claim 11: Gu discloses a semiconductor device (abstract), comprising: 
a semiconductor die 210/644 (FIG. 3A, [0030] / FIG. 6O, [0051]) comprising first and second major planar surfaces, and a pattern of electrically conductive bumps 314; 642 (FIG. 3A, [0032]; FIG. 6O, [0500]) on the second surface, 

    PNG
    media_image5.png
    465
    483
    media_image5.png
    Greyscale


the plurality of conductive bumps comprising a first group of conductive bump 314 configured to carry a terminal current and a second group of conductive bumps 314 configured to carry a terminal current, the first and second groups of conductive bumps 314 provided in alternating pairs of rows (FIG. 3A); and 
a substrate (layers 307-312, [0031], FIG.3A; layers 604, 616, 628, 636 [0047-0050], FIG. 3A, FIG. 6O) comprising: 
third and fourth major planar surfaces [layers 312, 307, [0031], FIG. 3A; layers 636, 604, [0047-0050], FIG. 6O), 
a plurality of contact pads (package pads 313; package pads 640)  on the third surface (layer 312, [0031], layer 636, [0050], FIG. 3A, FIG. 6O), the semiconductor die configured to mount to the substrate by the conductive bumps mounting to the plurality of contact pads ([0031][0050]; FIG. 3A, FIG. 6O), 
a pattern of electrically conductive balls (PCB pads 304, 648 and ground PCB pads 306, 650, [0032][0051], FIG. 3A, FIG. 6O) on the fourth surface (layers 307, 604, [0032][0051], FIG. 3A, FIG. 6O), the plurality of conductive balls comprising a first group of conductive balls configured to carry the terminal current and a second group of conductive balls configured to carry the terminal current, the first and second groups of conductive balls provided in alternating rows, and 
electrically conductive traces and vias within an interior of the substrate, configured to transfer a current between the contact pads on the third surface and the conductive balls on the fourth surface ([0008][0030][0031][0035]; conductors, vias), 
the substrate configured to be mounted to a host device by the conductive balls, and the substrate configured to transfer signals between the host device and the semiconductor die by the conductive balls and conductive bumps ([0001][0002][0005][0051]); 

Gu is silent regarding the claimed limitation that includes a first group of conductive bump configured to carry a positive terminal current and a second group of conductive bumps configured to carry a negative terminal current.

AAPA suggests alternate arrangements comprised of positive current conductive bumps/balls and negative current conductive bumps/balls (FIGS. 9-10). 



    PNG
    media_image4.png
    479
    661
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in order to compose an embodiment includes a first group of conductive bump configured to carry a positive terminal current and a second group of conductive bumps configured to carry a negative terminal current in a manner as exemplified in AAPA because matching electrical contacts to its proper polarity in order to ensure electrical functionality would be known to a skill artisan. 

Gu is silent regarding the claimed limitation that includes a first group of conductive balls configured to carry the positive terminal current and a second group of conductive balls configured to carry the negative terminal current.

AAPA suggests arrangements comprised of positive current conductive bumps/balls and negative current conductive bumps/balls (FIGS. 9-10). 



    PNG
    media_image4.png
    479
    661
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive bumps and conductive balls in Gu in order to compose an embodiment a first group of conductive balls configured to carry the positive terminal current and a second group of conductive balls configured to carry the negative terminal current as seen in AAPA because matching electrical contacts to its proper polarity in order to ensure operational electrical functionality would be known to a skill artisan. 

	Re Claim 12:  Gu in view of AAPA discloses the limitation of claim 11 in the manner as described above.

Gu further discloses the claimed limitation wherein the rows of conductive bumps and conductive balls are aligned with each other to minimize voltage irregularities ([0010][0029-35], FIG. 3A-3B, reduction between conductive bumps and conductive balls, and thus reduction of current pathways therebetween, which minimizes voltage irregularities). 


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of US Patent Publication 2020/0043530 A1 (“Shibata”).

	Re Claim 8:  Gu anticipates claim 1 in a manner as described above.

Gu is silent regarding the claimed limitation wherein the semiconductor die is a controller die.  

Shibata discloses an embodiment wherein “[t]he semiconductor system 200 may also include a central processing unit (CPU) and memory controller 22 which may be a controller chip…” (FIG. 2, [0023]).

    PNG
    media_image6.png
    223
    471
    media_image6.png
    Greyscale


Since Gu teaches an invention wherein “…various elements or components may be combined or integrated in another system…” [0080], it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add a controller die to Gu as demonstrated in Shibata in order to compose an embodiment wherein the semiconductor die is a controller die because it is well-known to one of ordinary skill in the art to include a controller in order to “…provide the clock signals, the command signals, and the data signals…” [0024] and art recognized suitability for intended purpose provides motivation to combine prior art references MPEP 2144.07. 

Allowable Subject Matter
Claims 4-5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejection and in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the 112 rejection above.
Claim 15 would be allowable if rewritten to overcome the claim objection above.
Regarding Claim 4: The primary reason for the allowance of dependent claim 4 is the inclusion of the limitation “wherein a single row of conductive balls carrying a positive terminal current is aligned with a pair of rows of conductive bumps carrying the positive terminal current”, whereas, when combined with the remaining limitations of base independent claim 1, is not found in the prior art references.

Regarding Claim 5:  The primary reason for the allowance of dependent claim 5 is the inclusion of the limitation “wherein a single row of conductive balls carrying a negative terminal current is aligned with a pair of rows of conductive bumps carrying the negative terminal current”, whereas, when combined with the remaining limitations of independent base claim 1, is not found in the prior art references.

Regarding Claim 7:  The primary reason for the allowance of dependent claim 7 is the inclusion of the limitation “wherein pairs of rows of the conductive bumps carrying the positive terminal current alternate with pairs of rows of the conductive bumps carrying the negative terminal current”, whereas, when combined with the remaining limitations of independent base claim 1, is not found in the prior art references.	Regarding Claim 11: The primary reason for the allowance of independent claim 11 is the inclusion of the limitation “wherein a single row of conductive balls carrying a negative terminal current is aligned with a pair of rows of conductive bumps carrying the negative terminal current”, whereas, when combined with the remaining limitations, is not found in the prior art references.
Regarding claim 12: Claim 12 is allowed by virtue of its dependency on independent allowed claim 11.	
Regarding claim 13: Claim 13 is allowed by virtue of its dependency on independent allowed claim 11.	Also, the inclusion of the limitation “wherein a single row of conductive balls carrying a positive terminal current is aligned with a pair of rows of conductive bumps carrying the positive terminal current”, whereas, when combined with the remaining limitations of independent base claim 11, is not found in the prior art references.

Regarding Claim 15: The primary reason for the allowance of independent claim 15 is the inclusion of the limitation wherein “…a first set of two or more rows of conductive bumps configured to carry a positive terminal current and a second set of two or more rows of conductive bumps configured to carry a negative terminal current and wherein the plurality of conductive balls comprising a first group of conductive balls configured to carry the positive terminal current and a second group of conductive balls configured to carry the negative terminal current…”, whereas, when combined with the remaining limitations, is not found in the prior art references.

Regarding claim 16: Claim 16 is allowed by virtue of its dependency on independent allowed claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kim (US 2021/0407948) discloses (Fig. 1) an arrangement of VDD bumps 111/113 and VSS bumps 112/114 in a diagonal row array.	Rubin (US 2021/0183773) discloses (Fig. 1C) alternating columns of VDD and VSS power of contact pads 136 and 138.	Marquart (US 2021/0050318) discloses (Fig. 6) a power array grid of VDD and VSS supplies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819


/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819